DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 13-19, 26, 31-34, and 42 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. (KR 2009002875 A) .
Regarding claim 1, Kim discloses a liquid crystal display device with optimized viewing direction (page 1, lines 19-21) comprising a light source, optical sheet, liquid crystal display panel, and direction sheet which has a plurality of prisms that form right-angled triangle shape facing the liquid crystal display which will form right angle triangle cavities as claimed (page 2, line 67 to page 3, line 84; page 7, line 285 to page 8, line 291 and Figs. 2b and 4). The first carrier element may be considered the liquid crystal display or the upper orientation film both of which have flat surfaces and are transparent since light flows through the sheets where the prisms are in contact with a flat surface of the either sheet (see Fig. 1 and Fig. 2b or Fig. 4 and page 4, lines 136 to 163 and page 8, lines 310 to 316). The second carrier element is considered the prism sheet where light enters on the prism side and exits on the flat side and is considered transparent given light flows through the sheet (Fig. 4). Both elements are made of a single layer (Fig. 1b and 4). 
Regarding claims 13-17, Kim discloses additional layers where the layers work together including the prism layer to display an image (page 2, lines 67-71).
Regarding claims 18-19, Kim discloses an additional prism sheet which is embedded in the optical sheet to redirect light (Fig. 4 and page 5, lines 198 to 201).
Regarding claim 26, the prisms form a triangle relief pattern (page 7, lines 285 to 289).
Regarding claims 31-34, the terms “light coupling or transmission element,” “a light collimation, diffusion, or diverging element,” “a window structure,” or “a greenhouse illumination element” are considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed laminate structure and the terms “light coupling or transmission element,” “a light collimation, diffusion, or diverging element,” “a window structure,” or “a greenhouse illumination element” merely state the intended use for the laminate with no additional limitations imposed on the structure.
Regarding claim 42, Kim discloses a light source which is on the side of the display device (reference number 90 of Fig. 1 and page 5).
Claim(s)  1, 3-4, 10, 12-19, 21-24, 26, 31-34, and 42 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Walton et al. (US Pub. 2007/0133094).
Regarding claim 1, Walton discloses an optical film provided for use in a light source or display comprising a light transmissive substrate with a surface relief formed on at least one major surface light passes through some of the film and is reflected by other parts of the film (abstract). The display comprises a waveguide, diffuser, and optical film laminated to the backlight where the diffuser may be considered the first carrier element with flat surfaces made of a single piece of material that is immediately adjacent and in contact with the optical film and where given light is transmitted through the layers, the layers are considered transparent (Fig. 1 and [0055]). The optical film with grooves facing the backlight define cavities (Fig. 1 and [0055]-[0057]). The film comprises a substrate with a first surface relief (single piece of material) which is a groove that may be filled with reflective fill or substantially nonreflective fill ([0013]) where the grooves form cavities that are triangles that have a constant interval and where the upright surface is approximately perpendicular to the bottom surface ([0059] and Figs. 1 and see Fig. 15, [0089]).  
Regarding claim 3, Walton discloses the fill being aluminum or non-reflective material which planarizes the surface which is considered to disclose a solid material ([0075]-[0076]).
Regarding claim 4, Walton discloses the material forming the surface relief comprising acrylic with a refractive index of 1.49 and the fill being aluminum which is considered to have a different refractive index ([0069] and [0075]).
Regarding claim 10, Walton does not specifically disclose the optical film being a bendable film but does disclose the film being acrylic ([0069]) with a thickness of 150 microns ([0062]) which is considered sufficiently small to have some amount of bendability. 
Regarding claims 12 and 21-24, Walton discloses a second relief structure which may be on the same optical film as the first relief structure or provided as a separate film where the film provides optical properties and is plastic ([0077], [0080] and [0096]). Specifically regarding claim 24, a surface structure will either be hydrophobic or hydrophilic. 
Regarding claims 13-17, Walton discloses additional layers where the layers work together including the optical film to display an image ([0056] and [0098]).
Regarding claims 18-19, Walton discloses at least one additional relief layer that will redirect light (([0077], [0080] and [0096]).
Regarding claim 26, Walton discloses trapezoids or triangles (Figs. 2, 9, and 15).
Regarding claims 31-34, the terms “light coupling or transmission element,” “a light collimation, diffusion, or diverging element,” “a window structure,” or “a greenhouse illumination element” are considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed laminate structure and the terms “light coupling or transmission element,” “a light collimation, diffusion, or diverging element,” “a window structure,” or “a greenhouse illumination element” merely state the intended use for the laminate with no additional limitations imposed on the structure.
Regarding claim 42, Walton discloses a light source to the side of the optical film which redirects light (Fig. 1 and Fig. 20a and [0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


In the alternative, Claim 1, 13-19, 26, 31-34, and 42  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Wolk (US Pub. 2011/0170184 A1).
Regarding claim 1, Kim discloses a liquid crystal display device with optimized viewing direction (page 1, lines 19-21) comprising a light source, optical sheet, liquid crystal display panel, and direction sheet which has a plurality of prisms that form right-angled triangle shape facing the liquid crystal display which will form right angle triangle cavities as claimed (page 2, line 67 to page 3, line 84; page 7, line 285 to page 8, line 291 and Figs. 2b and 4). The first carrier element may be considered the liquid crystal display or the upper orientation film both of which have flat surfaces and are transparent since light flows through the sheets where the prisms are in contact with a flat surface of the either sheet (see Fig. 1 and Fig. 2b or Fig. 4 and page 4, lines 136 to 163 and page 8, lines 310 to 316). The second carrier element is considered the prism sheet where light enters on the prism side and exits on the flat side and is considered transparent given light flows through the sheet (Fig. 4). Both elements are made of a single layer (Fig. 1b and 4). 
To the extent Kim is not considered to disclose the prism layer in contact with the adjacent layer, Wolk discloses light redirecting films for use in backlights that includes a nanovoided layer in contact with an adjacent layer whose interface with the adjacent layer forms an embedded structured surface where the light redirecting films may be adapted for a display panel and/or light guide (abstract and Figs. 1a and 1b).
It would have been obvious to one of ordinary skill in the at the effective filing date of the invention that to form the prism layer as an embedded surface as taught in Wolk to avoid moving or shifting, abrasion, and warping of the film during use (Wolk, [0005] and [0006]).
Regarding claims 13-17, Kim discloses additional layers where the layers work together including the prism layer to display an image (page 2, lines 67-71).
Regarding claims 18-19, Kim discloses an additional prism sheet which is embedded in the optical sheet to redirect light (Fig. 4 and page 5, lines 198 to 201).
Regarding claim 26, the prisms form a triangle relief pattern (page 7, lines 285 to 289).
Regarding claims 31-34, the terms “light coupling or transmission element,” “a light collimation, diffusion, or diverging element,” “a window structure,” or “a greenhouse illumination element” are considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed laminate structure and the terms “light coupling or transmission element,” “a light collimation, diffusion, or diverging element,” “a window structure,” or “a greenhouse illumination element” merely state the intended use for the laminate with no additional limitations imposed on the structure.
Regarding claim 42, Kim discloses a light source which is on the side of the display device (reference number 90 of Fig. 1 and page 5).

In the alternative, claims 1, 3-4, 10, 12-19, 21-24, 26, 31-34, and 42  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walton in view of Wolk.
Regarding claim 1, Walton discloses an optical film provided for use in a light source or display comprising a light transmissive substrate with a surface relief formed on at least one major surface light passes through some of the film and is reflected by other parts of the film (abstract). The display comprises a waveguide, diffuser, and optical film laminated to the backlight where the diffuser may be considered the first carrier element with flat surfaces made of a single piece of material that is immediately adjacent and in contact with the optical film and where given light is transmitted through the layers, the layers are considered transparent (Fig. 1 and [0055]). The optical film with grooves facing the backlight define cavities (Fig. 1 and [0055]-[0057]). The film comprises a substrate with a first surface relief (single piece of material) which is a groove that may be filled with reflective fill or substantially nonreflective fill ([0013]) where the grooves form cavities that are triangles that have a constant interval and where the upright surface is approximately perpendicular to the bottom surface ([0059] and Figs. 1 and see Fig. 15, [0089]).  
To the extent Walton is not considered to disclose the prism layer in contact with the adjacent layer, Wolk discloses light redirecting films for use in backlights that includes a nanovoided layer in contact with an adjacent layer whose interface with the adjacent layer forms an embedded structured surface where the light redirecting films may be adapted for a display panel and/or light guide (abstract and Figs. 1a and 1b).
It would have been obvious to one of ordinary skill in the at the effective filing date of the invention that to form the optical as an embedded surface as taught in Wolk to avoid moving or shifting, abrasion, and warping of the film during use (Wolk, [0005] and [0006]).
Regarding claim 3, Walton discloses the fill being aluminum or non-reflective material which planarizes the surface which is considered to disclose a solid material ([0075]-[0076]).
Regarding claim 4, Walton discloses the material forming the surface relief comprising acrylic with a refractive index of 1.49 and the fill being aluminum which is considered to have a different refractive index ([0069] and [0075]).
Regarding claim 10, Walton does not specifically disclose the optical film being a bendable film but does disclose the film being acrylic ([0069]) with a thickness of 150 microns ([0062]) which is considered sufficiently small to have some amount of bendability. 
Regarding claims 12 and 21-24, Walton discloses a second relief structure which may be on the same optical film as the first relief structure or provided as a separate film where the film provides optical properties and is plastic ([0077], [0080] and [0096]). Specifically regarding claim 24, a surface structure will either be hydrophobic or hydrophilic. 
Regarding claims 13-17, Walton discloses additional layers where the layers work together including the optical film to display an image ([0056] and [0098]).
Regarding claims 18-19, Walton discloses at least one additional relief layer that will redirect light (([0077], [0080] and [0096]).
Regarding claim 26, Walton discloses trapezoids or triangles (Figs. 2, 9, and 15).
Regarding claims 31-34, the terms “light coupling or transmission element,” “a light collimation, diffusion, or diverging element,” “a window structure,” or “a greenhouse illumination element” are considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed laminate structure and the terms “light coupling or transmission element,” “a light collimation, diffusion, or diverging element,” “a window structure,” or “a greenhouse illumination element” merely state the intended use for the laminate with no additional limitations imposed on the structure.
Regarding claim 42, Walton discloses a light source to the side of the optical film which redirects light (Fig. 1 and Fig. 20a and [0057]).

Claims 2 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim; Walton; Kim in view of Wolk; or Walton in view of Wolk as applied to claim 1 above, and further in view of Beeson (US 5,396,350).
Kim; Walton; Kim in view of Wolk; or Walton in view of Wolk discloses the laminate of claim 1 as discussed above.
Kim or Walton does not specifically disclose the second element being thinner than the first element or the first element being plastic.
 Beeson discloses a backlight apparatus (transmission element) comprising an array of microprisms attached to a substrate (second carrier element) and a slab waveguide which are attached so that there is a grating relief pattern embedded between the two elements (abstract, col. 7, lines 4-9, Figs. 4, 7, 8, 12, and 15). There is an interstitial region between the microprisms which may be filled with any material with a refractive index that is less than the refractive index of the microprism where the material may include air or fluoropolymer (material with a different refractive index) (col. 6, lines 28-35). Beeson discloses a prism height of 0.016 inches, prism substrate that is 0.004 inches and acrylic slab that is 0.25 inches thick which discloses the substrate and prisms being thinner than the slab waveguide (see Example 1, col. 14, lines 21-22, col. 15, lines 11-12 and lines 21-22). 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the optical elements in Kim or Walton could have similar thickness dimensions to those described in Beeson including dimensions where the prism and prism substrate is less than a base film like the acrylic slab described in Beeson as known suitable optical component thicknesses and material.  
In the alternative, claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim; Walton; Kim in view of Wolk; or Walton in view of Wolk as applied to claim 1 above, and further in view of Matsuda et al. (US Pub. 2006/0021267 A1).
Kim; Walton; Kim in view of Wolk; or Walton in view of Wolk discloses the laminate of claim 1 as discussed above. Kim or Walton further discloses the optical assembly being used in a display (see discussion above). 
To the extent Kim or Walton does not specifically disclose the embedded surface relief features that are configured to establish a visual message when cooperating with incident light where the message may exhibit a picture and/or number of symbols, numbers and/or letters, Matsuda discloses an internally illuminated sign comprising an information display layer, surface protection layer, retroreflective layer and light scattering layer disposed on a light source with a light guide where all the components are enclosed in a housing ([0091] and [0094]). The information display layer may be an independent layer or it may be stuck on each of the surface protection layer, retroreflective layer and light-scattering layer ([0092]), displays information with letters or images ([0037]) and can have relief forms (Figs. 1-3 and [0039]).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the optical assembly used as a display in Kim or Walton could include an information display layer as taught in Matsuda as a way to display information to the viewer (Matsuda, [0039]).
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim; Walton; Kim in view of Wolk; or Walton in view of Wolk as applied to claim 1 above, and further in view of Deng (US Pub. 2007/0231542 A1).
Kim; Walton; Kim in view of Wolk; or Walton in view of Wolk discloses the laminate of claim 1 as discussed above. Kim or Walton further discloses the optical assembly being part of a display device (see discussion above) but does not disclose a coating or surface structure having a surface relief pattern which having the specific function of antireflection, hydrophobic, hydrophilic or self-cleaning.
Deng discloses an article with a surface portion which is textured (surface relief pattern) where the article surface has low wettability (hydrophobic), high light transmission and is durable ([0001]-[0002]) and is further surface self-cleaning and wear resistant ([0047]). The surface can be incorporated into a transparent coating for a number of different applications including on display screens ([0047]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a transparent coating with the surface portion taught in Deng into the display device in Kim or Walton to give the display hydrophobic, self-cleaning and wear resistant properties while still maintaining transparency of the coating (Deng, [0047]).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim; Walton; Kim in view of Wolk; or Walton in view of Wolk as applied to claim 1 above, and further in view of Shimazaki et al. (US Pub. 2008/0259248 A1).
Kim; Walton; Kim in view of Wolk; or Walton in view of Wolk discloses the laminate of claim 1 as discussed above. Kim or Walton does not specifically disclose submicron size forms in the embedded pattern.
Shimazaki discloses a multi-lens member including a base member which has light transmissivity and a plurality of second lenses which are formed on the plurality of first lenses to improve the optical performance of an illumination apparatus (abstract) where in one embodiment there is a first prism-shaped structure and a second prism shaped structure provided on the surface of the first prism to create a step-shaped structure ([0140] and Fig. 19). Shimazaki discloses the first prisms having a height of 16 microns and width of 8 microns ([0109]). Shimazaki does not disclose the size of the second smaller set of prisms but the prisms would be smaller (see Fig. 19) so that it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the second set of prism would be smaller than 8 microns which would include sizes of less than 1 micron given the teaching that the second prism size will be smaller. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that Kim or Walton should have a second set of prisms on a surface of the first prism structure as taught in Shimazaki to improve efficiency of utilization of the incident light and improve luminance (Shimazaki, [0140]) where, as suggested in Shimazaki, the second set of prisms will be much smaller than the first set which would include a size of less than 1 micron (Shimazaki, Fig. 19).

Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 102 rejection over Kim, Applicant argues Kim does not disclose cavities at constant intervals because the triangular cavities are next to each other with no gap therebetween. Applicant further argues there is an air layer between the prism sheet in Kim and any adjacent layer so the two layers cannot be considered the first and second elements. Applicant references “Evidence 1” but does not provide a copy or a citation for the evidence which shows a light crystal lighting system that Applicant states is similar to the system in Kim. Applicant references Figs. 10, 5, and 2 which are not reproduced as further evidence. Applicant also references Evidence 2 but again does not provide a citation or a copy of the evidence and states the Figure in Evidence 2 also shows an air space. Applicant argues this evidence proves that at most Kim discloses an air layer between the prism sheet and any adjacent layer but does not suggest laminated layers with an embedded surface pattern. 
Similarly, regarding the 35 USC 102 rejection over Walton, Applicant argues there must be an air layer between the prism layer and the adjacent layer so that there is not a laminate with an embedded relief pattern as claimed. 
Last, Applicant argues none of the other cited reference, Beeson, Matsuda, Deng, or Shimazaki cures the deficiencies cited above.
Examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the term constant intervals means there must be gaps between the cavities) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The cavities in Kim are considered to be arranged as constant interval since the arrangement of the cavities has a specific regular pattern so that the triangular cavities are considered to have a constant interval (see Kim, Fig. 2b). 
Regarding the Evidence presented by Applicant, the Applicant has not provided a citation and a copy of the evidence that is being presented so it is not possible for Examiner to consider Evidence 1 and 2 or determine how the Evidence relates to Kim and/or Walton. 
Regarding the argument that the adjacent layer in to the sheet with relief structures in Kim or Walton is not laminated to the sheet with the relief structures and there must be an air space between the two layers, Examiner does not see anywhere in either reference a statement that there must be air between the layers. Further, the figures are expanded views where the layers are separated to be able to see each layer. One of ordinary skill in the art would understand that the layers are put together in the final product. Examiner disagrees that there must be air space between the surface relief and an adjacent layer. Walton specifically discloses an embodiment with no air space on the relief surface (Fig. 14 and [0088]). Further, various evidentiary reference show that a relief layer may touch another layer in a backlight assembly (see US Pub. 2011/0170184 A1, Fig. 1a and 1b; US Pub. 2009/0213464 A1, Fig. 9, 11, and 21; US Pub. 2008/0259248 A1Fig. 1; and US Pub. 2007/0223252 A1, Fig. 1), so that when the assembly is put together the layers would touch even if for example air would be desired between the relief portions as in Kim.  Thus, it would be expected when the layers are not expanded, the layers are put into contact with the adjacent layer so that the claim limitation is met. 
For the reasons discussed above, Walton or Kim are not considered deficient so the other cited references are not needed to cure the deficiencies as cited by Applicant. 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 102 and 103 rejections over the claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783